Citation Nr: 0417710	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from August 1982 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's request to 
reopen his claim for service connection for a low back 
disability.

The veteran did not appear for his scheduled hearing in May 
2003.


FINDINGS OF FACT


1.  By a decision dated April 1983, the RO denied service 
connection for a low back disability.

2.  The veteran did not initiate a timely appeal from the 
April 1983 rating decision.

3.  The additional evidence regarding the veteran's low back 
associated with the claims folder since the April 1983 rating 
decision is not new evidence, but rather, cumulative and 
redundant evidence.


CONCLUSIONS OF LAW


1.  The April 1983 rating decision that denied entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. §  7105 (West 2002);  38 C.F.R. §§ 3.104(a), 20.302 
(2003). 


2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. §  
3.156 (2003);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from August 1982 to October 1982.  In May 1982, the veteran 
filled out an 'Applicant Medical Prescreening Form', placing 
a check mark in the "yes" column asking if he had ever had 
or did have back trouble.  The veteran stated that he had an 
operation for a gunshot wound in his back when he was 19 
years old.  He indicated that he was having no problem with 
his back, as the accident had happened 8 years prior.  On the 
Standard Form 88 entrance examination, the examiner noted 
that the veteran's spine was "normal", but indicated that 
he had a scar on his mid-lower back from his gunshot wound 
surgery.  On the Standard Form 93 entrance examination, the 
veteran stated that he was in good health with no allergies 
and taking no medications.  He again stated that he had 
suffered a gunshot wound to the lower back.

On September 5, 1982 the veteran was taken to the Acute 
Medical Care unit for a football related finger injury.  The 
examiner's notes indicated that the veteran was taking 
medication for back pain, but that the football injury did 
not affect his low back.  On September 6, 1982 the veteran 
was given an evaluation for his low back pain.  The examiner 
suggested that he attend classes to handle his pre-existing 
back pain, which he declined.  Another examiner noted that 
the veteran stated he had been suffering with his back pain 
since the gunshot wound took place.

The lumbar series conducted on September 7, 1982 indicated 
small metallic fragments overlying the posterior elements of 
L-4 with evidence of a laminectomy at the L-4, 5 level.  The 
pedicle was foreshortened on the left and there was a defect 
in the pars interarticularis on the left at the L-4 level.  
No spondylolisthesis was noted and no gross bony neural 
foraminal compromise was present.  Other examiners notes 
stated that the veteran claimed he couldn't handle the stress 
of the service and wanted out.  The examiner further noted 
that the veteran fit the mold of every other person with 
lower back pain accentuated by rigors of physical activity, 
but that he had no radicular symptoms.

The Entrance Physical Standards Board Proceedings of 
September 16, 1982 stated that the veteran had complained of 
low back pain and bilateral foot pain exacerbated by the 
rigors of military training.  The report also noted a history 
of a gunshot wound to the lumbar spine in 1974 with 
subsequent surgery.  Clinical and laboratory findings 
indicated bilateral pes planus and x-rays indicated multiple 
metallic foreign bodies of the L4 vertebrae and weakness of 
the left tibialis anterior, exterior hallius longus and 
peroneal muscle.  The veteran was diagnosed with pes planus 
and a gunshot wound to the lumbar spine with secondary 
weakness of the lower exterior musculature.  Waiver to 
continue on active duty was not recommended.  The veteran was 
honorably discharged shortly thereafter.

The veteran brought the original claim for service connection 
in October 1982.  His claim was denied in April 1983.  The 
veteran filed a second claim in October 1983, again for a low 
back disability.  In December 1983 the RO informed the 
veteran that his rating decision explained his appellate 
rights, and that the best way for him to establish service 
connection for his back disability was to show aggravation in 
service.  The veteran did not provide any further evidence or 
information to the RO.

In August 2001, the veteran requested his claim for service 
connection for a low back disability be reopened.  The 
veteran alleged that he had bone chips and spurs in his lower 
back, resulting in arthritis of the lower back.  The veteran 
was scheduled for three VA orthopedic examinations in March 
2002, none of which he attended.  The April 2002 rating 
decision denied the veteran's claim for lack of new and 
material evidence.  The veteran later attended a September 
2002 VA examination, but did not participate in the follow-up 
testing required to determine the etiology of his claim.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated February 2002, the RO 
informed the veteran of the evidence he must submit in order 
to substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2003).  The 
August 2002 letter stated that the VA would make reasonable 
efforts to obtain the veteran's medical records, employment 
records or records from other Federal agencies.  The letter 
also requested that the veteran tell the RO about any 
additional information or evidence that he would like 
obtained.
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  In the February 2002 letter, the veteran was asked 
to submit the following:  dates of medical treatment during 
service and the names and exact locations of the 
dispensaries, hospitals or other facilities where he received 
treatment for his back condition; statements from persons who 
knew him in service and who had personal knowledge of any 
disability he may have had while on active duty; records and 
statements from service-medical personnel; employment 
physical examinations; medical evidence from hospitals, 
clinics and private physicians who had seen him;  pharmacy 
prescription records; insurance or employment examination 
reports.  The August 2002 letter requested the same 
information of the veteran and asked him to fill out and 
return the VA Forms 21-4142 for any non-VA physician or 
facility.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his low back disability.  Other than 
the submission of an incomplete VA examination report, the 
veteran failed to provide any information regarding private 
or additional VA medical treatment.  The veteran also failed 
to attend three scheduled VA examinations prior to his April 
2002 rating decision.  Therefore, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).

The Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A. § 5103 (a), a claimant must be given notice 
of the matters specified in that statute as well as under 38 
C.F.R. § 3.159 prior to the initial unfavorable decision of 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).
In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  The VA letter of February 2002 was very specific in 
what the veteran needed to submit in order to have his claim 
substantiated.  After the RO denied the veteran's claim, an 
appropriate VCAA letter was sent in August 2002.  The veteran 
did not provide any new and material evidence (medical or 
otherwise) to the RO.  Therefore, for all of the 
aforementioned reasons, it is determined that the timing of 
the notices contained in the August 2002 VCAA letter did not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet.App. 384 
(1993). 

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.

Analysis

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a) (2003).  It is noted that 38 C.F.R. 
§ 3.156(a) was amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  
It does not apply to the veteran's claim as he filed his 
claim to reopen on August 24, 2001.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 1983 rating 
decision consisted only of the veteran's service medical 
records.

The service medical records indicated that the veteran had a 
pre-existing gunshot wound to the low back before entering 
service.  Service medical records of September 6, 1982 noted 
that the veteran claimed he had suffered from low back pain 
since his accident.

At the veteran's September 2002 VA examination, he complained 
of continuing low back pain.  He had previously complained of 
low back pain in the service medical records, which were 
reviewed in the April 1983 rating decision.  Accordingly, the 
VA examination is determined to be "cumulative and 
redundant" and cannot be considered "new" evidence 
pursuant to 38 C.F.R. 3.156 (2001).

The facts remain as they were when the veteran's claim was 
originally denied in April 1983.  The evidence shows that the 
veteran had a pre-existing gunshot wound before entering 
service.  The VA examination of September 2002 states that 
the veteran has lumbar laminectomy, but no further results 
were available as the veteran did not attend his 
electromyography (EMG) nor his appointment for x-rays.

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  See Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for a 
low back disability necessarily falls short of the standard 
established in 38 C.F.R. § 3.156 (2001).  Accordingly, the 
request to reopen the veteran's claim must be denied.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the benefit sought on appeal is denied.


_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



